DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on July 13, 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2020 has been entered.

Response to Amendment
Applicant’s amendment filed July 24, 2020 amending claims 20, 23 and 36 has been entered.   Claims 1-19, 21 and 22 were previously canceled.  Claims 25, 26 and 30-35 are withdrawn. 


Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejection of claims 20 and 27-29 are rejected under 35 U.S.C. 102(a)(1) over Sanansilp et al. as evidenced by Chirocaine® (Levobupivacaine Injection) FDA Product Information (August 5, 1999) is hereby withdrawn.  Applicant’s arguments with respect to said rejection have been considered but are moot in view of the withdrawal of the rejection.
Applicant’s arguments with respect to the rejection under 35 USC 103 have been fully considered but are found not persuasive.  
Applicant argues that the claims have been amended to recite that the compositions contains a vehicle consisting of water and thus the vehicle cannot comprise NaCl.
This argument is found not persuasive since claims 23 and 36 utilize comprising language in the preamble and therefore additional ingredients can be included in the composition.  The claims do not exclude additional components such as sodium chloride to make the composition isotonic.  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004).
Thus the previous rejection under 35 USC 103 is hereby maintained and detailed below.  In addition, new rejections under 35 USC 103, necessitated by Applicant’s amendments to the claims are detailed below.  This action is non-final.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 20 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Marcaine Consumer Product Information January 2010 in view of Brown U.S. Patent No. 5,932,597.
Claims 20 and 27-29 of the instant application claim a stable hyperbaric injection solution of levobupivacaine consisting of a pharmaceutically acceptable salt of levobupivacaine; a baricity adjuster to make the solution hyperbaric such as dextrose (glucose); a pH adjuster such as sodium hydroxide, hydrochloric acid, or a combination thereof; and water.
Marcaine Consumer Product Information teaches a spinal formulation of 0.5% heavy injection containing bupivacaine hydrochloride (5 mg/ml) plus glucose 8% w/v (80 mg/ml), sodium hydroxide/hydrochloric acid for pH adjustment to 4.0-6.0, and water for injections (page 2).  Thus the Marcaine product contains racemic bupivacaine which contains both the R and S (levobupivacaine) enantiomers of bupivacaine.
The Marcaine Consumer Product Information does not teach the formulation consists of levobupivacaine. 
Brown teaches a known class of long-acting local anesthetics comprises 1-alkyl-N-(2,6-dimethylphenyl)-2-piperidinecarboxamides including racemic bupivacaine, levobupivacaine, mepivacaine and ropivacaine (column 1 lines 5-10).  Brown teaches that racemic bupivacaine is widely used and is available for both epidural and spinal 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to formulate a hyperbaric formulation of levobupivacaine based on formulations known in the art for similar compounds in the same class.  Since hyperbaric formulations of bupivacaine are known in the art, an ordinary skilled artisan would have been motivated to formulate a hyperbaric formulation of levobupivacaine according to the same procedures well-known in the art.  Thus an ordinary skilled artisan would have been motivated to formulate a hyperbaric formulation of levobupivacaine according to the teaching of the Marcaine product information which teaches combining bupivacaine, glucose, sodium hydroxide/hydrochloric acid for pH adjustment to 4.0-6.0, and water for injection.  Therefore a hyperbaric formulation consisting of levobupivacaine hydrochloride, glucose, sodium hydroxide/hydrochloric acid for pH adjustment to 4.0-6.0, and water for injection is rendered obvious in view of the cited prior art teachings.
. 

Claims 23, 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Marcaine Consumer Product Information January 2010 in view of Brown U.S. Patent No. 5,932,597 as applied to claims 20 and 27-29 above and further in view of Post WO 90/00390 (Provided on IDS); and Adams et al. U.S. Patent No. 3,892,847.
Claims 23, 24 and 36 of the instant application claim a stable hyperbaric injection solution of levobupivacaine comprising a pharmaceutically acceptable salt of levobupivacaine; a baricity adjuster to make the solution hyperbaric such as dextrose (glucose); a pH adjuster such as sodium hydroxide, hydrochloric acid, or a combination thereof; and a vehicle which consists of water wherein the dextrose is present in an amount from 10% w/v to 25% w/v.
Marcaine in view of Brown is as set forth above.
Marcaine in view of Brown does not teach the amounts of dextrose as claimed in the cited claims.
However, Brown does teach that the amount of dextrose in hyperbaric solutions of levobupivacaine can vary, for example more than 2% (claims 8 and 22).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize the amounts of components taught in the composition of Marcaine such that an optimal composition with optimal properties is achieved.  

Moreover, Adams et al. teaches that prior to the effective filing date of the instant application it was known in the art that hyperbaric solutions are prepared by the addition of varying amounts of glucose, usually 5-10%, to a water solution of the compound (column 2 lines 28-30).  Adams et al. teaches that a hyperbaric solution is the most commonly used preparation and can be easily formulated so that the pharmaceutical composition containing the compound can be controlled by gravity within the cerebrospinal fluid (column 2 lines 30-35).  Adams et al. further teaches that the hyperbaric solution enables the anesthesiologist to control the movement of the anesthetic and thereby the extent of anesthesia in a manner that is well known in the art (column 2 lines 37-40)
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize the amounts of components taught in the composition of Marcaine including the amount of glucose necessarily to make the composition hyperbaric based on procedures known in the art such that an optimal composition with optimal properties are achieved.  Since it was known in the art to use up to 10% by weight of glucose in order to make anesthetic In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 23, 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sanansilp et al. (The Scientific World Journal, Volume 2012, Article ID 169076, 7 pages) in view of Chirocaine® (Levobupivacaine Injection) FDA Product Information (August 5, 1999); Post WO 90/00390 (Provided on IDS); and Adams et al. U.S. Patent No. 3,892,847.

Sanansilp et al. teaches preparing a hyperbaric levobupivacaine (Chirocaine®) formulation for injection comprising 0.48 ml of 50% glucose (240 mg to make 8% glucose).
 Chirocaine® as evidenced by the FDA Product information is levobupivacaine injection containing a single enantiomer of bupivacaine hydrochloride (page 1).  Chirocaine® (levobupivacaine hydrochloride) is a sterile, non-pyrogenic, colorless solution having a pH of 4.0-6.5 and further comprising sodium chloride for isotonicity, water for injection and sodium hydroxide and/or hydrochloric acid for pH adjustment (page 1).
Thus Sanansilp et al. discloses a hyperbaric injection solution of levobupivacaine comprising a baricity adjuster to make the solution hyperbaric which is 8% dextrose (glucose), water, and Chirocaine® (levobupivacaine hydrochloride) which comprises a pH adjuster which is sodium hydroxide and/or hydrochloric acid to adjust the pH to between 4.0 and 6.5.  Thus the prior art teaches a hyperbaric injection solution comprising a pharmaceutically acceptable salt of Levobupivacaine (levobupivacaine hydrochloride); a baricity adjuster to make the solution hyperbaric (glucose); a pH adjuster selected from the group consisting of a base, an acid, and a combination 
Sanansilp et al. in view of Chirocaine® does not teach the amounts of dextrose as claimed in the cited claims.
However, Sanansilp et al. teaches that hyperbaric levobupivacaine is more predictable for sensory block level and more effective for surgical procedures with lower abdominal approach and thus is suitable but the optimal dosage needs further investigation (abstract).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize the amounts of components taught in the composition of Sanansilp et al. such that an optimal composition with optimal properties are achieved.  
Post teaches a pharmaceutical preparation for spinal analgesia which alleviates postoperative or chronic pain (abstract).  Post teaches that prior to the effective filing date of the instant application it was known in the art that when administering the drug intrathecally, a convenient way of restricting spread to segments more rostrally than intended, would be to make the solution hyperbaric by adding glucose to the desired density (page 3 lines 11-15).  Post further teaches that between 5 and 10% by weight of glucose is used to increase the baricity of the solution (page 3 lines 32-33).  
Moreover, Adams et al. teaches that prior to the effective filing date of the instant application it was known in the art that hyperbaric solutions are prepared by the addition of varying amounts of glucose, usually 5-10%, to a water solution of the compound (column 2 lines 28-30).  Adams et al. teaches that a hyperbaric solution is the most 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize the amounts of components taught in the composition of Sanansilp et al. including the amount of glucose necessarily to make the composition hyperbaric based on procedures known in the art such that an optimal composition with optimal properties are achieved.  Since it was known in the art to use up to 10% by weight of glucose in order to make anesthetic compositions hyperbaric as taught by Post and Adams et al. it would have been within the skill of an ordinary skilled artisan to use as much as 10% by weight of glucose in the composition comprising levobupivacaine such that optimal properties of the composition is achieved.  In addition, using more than 10% by weight of glucose in order to achieve the desired baricity of the composition would have been within the skill of an ordinary artisan and considered obvious and as optimization routinely performed in the pharmaceutical arts.  Thus optimizing the amount of glucose to between 10% w/v and 25% w/v as claimed in the instant claims is rendered obvious in view of the cited prior art.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 20, 23, 24, 27-29 and 36 are rejected.  Claims 25, 26 and 30-35 are withdrawn.  Claims 1-19, 21 and 22 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM